Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10 and 16-20) in the reply filed on 6/14/2022 is acknowledged. The traversal is on the ground(s) that with the claimed method and device, the forming of the corrugations in the outer jacket takes place independently of the foaming pressure of the insulating material and Bronnum does not meet these limitations and that the claims are drawn to a process and an apparatus specifically designed for carrying out the process.  These arguments are not persuasive. 
A method and an apparatus that may arguably be specially designed for carrying out the method must first meet the requirements of 37 CFR 1.475(a) for the different categories to be considered to have unity of invention.  As set forth in the restriction requirement and as further evidenced by the prior art rejection of the method claims in this office action, the identified groups do not relate to a single general inventive concept because the technical feature that links the groups is not a special technical feature.  Since unity of invention is lacking between the groups, the argument that the restriction requirement should be withdrawn is not persuasive.
Further, Kabel Metallwerke (GB 1,157,239) discloses that, as illustrated in Fig., a method for a continuous production of a line pipe (as shown in Fig.), , comprising the steps of forming a foil tube around the at least one inner pipe (page 2, lines 5-62) and introducing a foam-forming starting material (When plastics material is applied in drop form through the inlet 4 to the foil 3 which is formed around the tube 1, the plastics material being expanded (starting) in the guide tube 5 (page 2, lines 74-78; page 2, lines 10-26)., passing the inner pipe with the foil tube through an extruder (Fig., item 6 (page 2, lines 79-81)), by means of which an outer jacket (applying an outer sheath (i.e., the outer jacket) to the thermally insulated tube (page 2, lines 16-17)) is extruded in a ring shape (as shown in Fig. (item 7) and generating a corrugated shape of the outer jacket (page 2, lines 42-45) in a corrugator (not shown).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitations "the continuous production" in line 1, “the foam-forming starting material” in line 5, “the outer jacket” in line 8, and “the corrugated shape” in line 9. There is insufficient antecedent basis for these limitations in the claim. It is unclear for their definitions. Claim 1 is indefinite. 
	Claims 2-10 and 16-20 depended on claim 1 are rejected as well.
	Claim 3 recites the limitations “a foam-forming starting material” in lines 1-2. Because claim 3 is dependent on claim 1, it is unclear if there are two different foam-forming starting materials or not. Claim 3 is indefinite.
Claim 4 recites the limitations “a foam-forming starting material” in lines 1-2 and line 3. Because claim 4 is dependent on claim 3, it is unclear there are a plurality of foam-forming starting materials or not. Claim 4 is indefinite.
Claim 16 recites the limitations “a foam-forming starting material” in line 1. Because claim 16 is dependent on claims 1 and 2, it is unclear there are a plurality of foam-forming starting materials or not. Claim 16 is indefinite.
Claim 4, line 3, claim 5, line 3, claim 7, line 3, claim 9, line 2, claim 10, line 2, claim 17, line 2, claim 18, line 2, and claim 19, line 2 recite the limitation of “in particular”. In claim 7, line 2, the limitations of “preferably” are recited. These phrases involve a broad limitations followed by narrow limitation—it is unclear whether the narrow limitation is further limiting or not. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
Claims 6, and 20 recite the limitations "the closed mould parts" in line 4 and line 1, respectively. There is insufficient antecedent basis for these limitations in the claim. It is unclear for their definitions. Claims 6 and 20 are indefinite. 
	Claim 10 recites the limitation of “the plastic tube” in line 3. There is insufficient antecedent basis for these limitations in the claim. It is unclear which plastic tube is pointed out if claim 10 is depended on claim 1. Claim 10 is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kabel Metallwerke (GB 1,157,239) in view of Bronnum et al. (US 9,862,127).
Regarding claims 1, 3, Kabel Metallwerke discloses that, as illustrated in Fig., a method for a continuous production of a line pipe (as shown in Fig.), which line pipe comprises at least an inner pipe (Fig., item 1 (the inner tube (page 2, lines 74-77))), a foamed thermal insulation (page 2, lines 74-78) and a corrugated outer jacket of plastic (Fig., item 7 (a plastics sheath (page 2, lines 80-81)); page 2, lines 34-45), comprising the steps
forming a foil tube around the at least one inner pipe (page 2, lines 5-62) and introducing a foam-forming starting material (When plastics material is applied in drop form through the inlet 4 to the foil 3 which is formed around the tube 1, the plastics material being expanded (starting) in the guide tube 5 (page 2, lines 74-78; page 2, lines 10-26). There will be a foam-forming starting material trigging expansion (adjustable) of the plastics material during the process (related to claim 3)) for forming the foamed thermal insulation into the foil tube (page 2, lines 27-45),
passing the inner pipe with the foil tube through an extruder (Fig., item 6 (page 2, lines 79-81)), by means of which an outer jacket (applying an outer sheath (i.e., the outer jacket) to the thermally insulated tube (page 2, lines 16-17)) is extruded in a ring shape (as shown in Fig. (item 7) and 
generating a corrugated shape of the outer jacket (page 2, lines 42-45) in a corrugator (not shown),
wherein
the outer jacket is fed into the corrugator separately from the inner pipe surrounded by the foil tube and formed in the corrugator (page 2, lines 36-45), and in that
the formation of the foamed thermal insulation takes place in the guide tube (as shown in Fig., in the guide tube 5, the plastics material (i.e., foamed thermal insulation) being expanded. After leaving the expansion tube 5 the sheath is applied, for example a plastics sheath 7 by means of the extruder 6 (page 2, lines 77-81)).
However, Kabel Metallwerke does not explicitly disclose that the formation of the foamed thermal insulation takes place in the previously corrugated outer jacket.  
In the same field of endeavor, insulated pipe in corrugated casing, Bronnum discloses that, as illustrated in Figs. 1 and 4, the still expanding insulated pipe assembly 118 is fed into a corrugator 205 having mould blocks 206 giving the corrugator 205 an inner corrugated surface, which is facing the casing layer 104. The casing 104 is pressed against the inner corrugated surface of the corrugator 205 thereby obtaining a corrugated shape as the at least one layer of expanding insulation material 102a, 103a continues to expand (col. 6, lines 26-33).
The claimed the outer jacket is fed into the corrugator is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with forming a corrugated shape to the insulation pipe comes from Bronnum itself. 
Regarding claim 2, Kabel Metallwerke does not explicitly disclose that the forming of the outer jacket in the corrugator is carried out by using vacuum for forming. Bronnum discloses that the method further comprises the step of sucking the casing (i.e., the outer jacket) against the inner corrugated surface of the corrugator by use of vacuum as the still expanding insulated pipe is led through the corrugator (col. 4, lines 3-7). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kabel Metallwerke to incorporate the teachings of Bronnum to provide that the forming of the outer jacket in the corrugator is carried out by using vacuum for forming. Doing so would be possible to impart a well-defined shape of the insulated pipe, as recognized by Bronnum (col. 4, lines 3-13).
Regarding claims 9-10, Kabel Metallwerke does not explicitly disclose that a foil coated with polyethylene is used to form the foil tube. Bronnum discloses that, the film 106 may comprise one or more of the materials: polyethylene (PE); polyamide (col. 7, lines 39-41). Bronnum discloses that, it may also be possible to have an additional film positioned between the different insulation material layers. This film could possibly be a metal foil or similar having diffusion barrier properties (col. 8, lines 38-41). Thus, for considering the functions of the film or foil, Bronnum realizes that, the thickness of the foil/film is a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e., the foil with a thickness of 0.01 mm to 0.20 mm, or with a thickness of 50 micron to 120 micron, is used for the formation of the plastic tube) as a result of routine optimization of the result effective variable of the foil in an effort to control the formation of the foamed thermal insulation.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kabel Metallwerke to incorporate the teachings of Bronnum to provide that the foil with a thickness of 0.01 mm to 0.20 mm, or with a thickness of 50 micron to 120 micron, is used for the formation of the plastic tube. Doing so would be possible to impart a well-defined shape of the insulated pipe, as recognized by Bronnum (col. 4, lines 3-13).
Claims 4-6, 8, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kabel Metallwerke and Bronnum et al. as applied to claim 1 above, further in view of Van Luck (US 2015/0352759).
Regarding claim 4, the combination does not explicitly disclose the foam-forming starting material is used to control the reaction time. In the same field of endeavor, foam product, Van Luck discloses that, as illustrated in Figs. 1-2, in this case, the type/quantity of the blowing agent and optionally the type/quantity of the foam nucleating agent is selected so that the foam formation takes place as close as possible to the extrusion tool outlet ([0036], lines 1-5 from bottom). Van Luck discloses that the foam-forming starting material (the blowing agent and the foam nucleating agent) is used to control the reaction time (due to their different type and quantity). Van Luck discloses that the foam nucleating agent required for foaming is possibly a passive agent consisting of talc or containing talc and/or active foam nucleating agent, in particular a chemical blowing agent which is based on an exothermic decomposition reaction such as citric acid or bicarbonate ([0036], lines 5-10). Thus, Van Luck realizes that the reaction time or start time of the foam nucleating agent is a result effective variable. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e., the reaction time or start time of which is adjustable from 10 seconds to 60 seconds, and the foam-forming starting material is used, the reaction time or start time of which is adjustable from 15 seconds to 20 seconds) as a result of routine optimization of the result effective variable of the foam nucleating agent in an effort to control the formation of the foamed thermal insulation.
Regarding claims 5, 17-19, Kabel Metallwerke in the combination discloses the inner pipe with the foil tube is passed through the extruder for the formation of the foamed thermal insulation. However, the combination does not disclose that, the formation of the foamed thermal insulation is delayed by cooling or cooling of the foil tube with the starting material contained therein for the formation of the foamed thermal insulation is effected. 
Van Luck discloses that after mixing in the blowing agent/blowing gas, the resultant mass is cooled during extrusion in the same or one or more adjoining extruders and then processed by means of the extruder nozzle, possibly a round nozzle, to form a foam body which is annular in the case of the round nozzle ([0036], lines 13-18). Thus, Van Luck discloses that the formation of the foamed thermal insulation is delayed by cooling.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Van Luck to provide that the formation of the foamed thermal insulation is delayed by cooling or cooling of the foil tube with the starting material contained therein for the formation of the foamed thermal insulation is effected. Doing so would be possible to prevent the cell in the foamed mass from overgrowing or bursting, as recognized by Van Luck ([0002]).
 Regarding claims 6, 20, Kabel Metallwerke in the combination discloses the inner pipe with the foil tube is guided through the expansion tube 5 to the extruder 6 as shown in Fig.. However, the combination does not disclose that, a protective pipe is guided into closed mould parts of the corrugator.        
Van Luck discloses that, as illustrated in Fig. 2, a pressing device 122 is provided which has a surface for guiding and for applying a contact pressure ([0061], line s1-3). This can also apply to other components, in particular to at least two of the components 120, 122, 130, 140, 160, 170 and 172 of Fig. 2. … Components of the temperature control arrangement are also provided inside the hollow foamed mass. These, like the components arranged outside, are aligned towards the foamed mass. A further heat apply or heat removal element 130 is provided inside the hollow foamed mass, which delivers heat to the foamed mass 110 or absorbs heat from this by means of thermal radiation ([0062], lines 9-19). Here, the components 130 and 172 can be considered as the protective pipe for providing heat removal function (or cooling) to the foamed mass.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Van Luck to provide that a protective pipe is guided into closed mould parts of the corrugator. Doing so would be possible to deliver heat to the foamed mass 110 or absorb heat from this (i.e., cooling), as recognized by Van Luck ([0062]).
Regarding claim 8, the combination does not explicitly disclose the protective pipe. Van Luck discloses that, as illustrated in Fig. 2, a pressing device 122 is provided which has a surface for guiding and for applying a contact pressure ([0061], line s1-3). This can also apply to other components, in particular to at least two of the components 120, 122, 130, 140, 160, 170 and 172 of Fig. 2. … Components of the temperature control arrangement are also provided inside the hollow foamed mass. These, like the components arranged outside, are aligned towards the foamed mass. A further heat apply or heat removal element 130 is provided inside the hollow foamed mass, which delivers heat to the foamed mass 110 or absorbs heat from this by means of thermal radiation ([0062], lines 9-19). Here, the components 130 and 172 can be considered as the protective pipe for providing heat removal function (or cooling) to the foamed mass. As illustrated in Fig. 2, the components 130 and 172 can be adjustable in locations and dimensions if necessary.
Van Luck discloses the claimed invention except for the protective pipe being adjustable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make adjustable, since it has been held that adjustability, where needed, involves only routine skill in the art. One would have been motivated to make the protective pipe adjustable for the purpose of imparting alternative design options. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Van Luck to provide that the adjustable protective pipe is guided into closed mould parts of the corrugator. Doing so would be possible to deliver heat to the foamed mass 110 or absorb heat from this (i.e., cooling), as recognized by Van Luck ([0062]).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kabel Metallwerke, Bronnum et al., and Van Luck (US 2015/0352759) as applied to claim 6 above, further in view of Nieisen (EP 1, 473, 502).
Regarding claim 7, Kabel Metallwerke in the combination discloses the inner pipe with the foil tube is guided through the expansion tube 5 to the extruder 6 as shown in Fig.. Van Luck discloses that, as illustrated in Fig. 2, a pressing device 122 is provided which has a surface for guiding and for applying a contact pressure ([0061], line s1-3). This can also apply to other components, in particular to at least two of the components 120, 122, 130, 140, 160, 170 and 172 of Fig. 2. … Components of the temperature control arrangement are also provided inside the hollow foamed mass. These, like the components arranged outside, are aligned towards the foamed mass. A further heat apply or heat removal element 130 is provided inside the hollow foamed mass, which delivers heat to the foamed mass 110 or absorbs heat from this by means of thermal radiation ([0062], lines 9-19). Van Luck discloses that the metal sheet or the plastic plate (of the pressing device 120) can be anti-adhesion coated. Here, the components 130 and 172 can be considered as the protective pipe for providing heat removal function (or cooling) to the foamed mass on the inside or also on the outside.
However, the combination does not disclose that the protective pipe has a coating containing polytetrafuoroethylene. In the same field of endeavor, a pipe with an internal coating, Nieisen discloses that, as illustrated in Fig. 3, the mandrel 5 is provided with a surface, which does not have a tendency to stick to the inside of the diffusion barrier, even though it is heated locally and ring-shaped from the inside. Such a surface may be obtained, either by means of a coat in e.g. a polytetrafluorethylene polymer or by a suitable combination of a coat of this kind and a suitable texturing of the surface (col. 3, lines 57-58 and col. 4, lines 1-5).
The claimed the protective pipe has a coating containing polytetrafuoroethylene is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with forming the protective pipe having a coating containing polytetrafuoroethylene comes from Nieisen itself. 
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Nieisen to provide that the protective pipe having a coating containing polytetrafuoroethylene. Doing so would be possible to reduce a tendency to stick to the foil tube, as recognized by Nieisen (col. 3, lines 57-58 and col. 4, lines 1-5).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742